DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Amendment
This action is in response to the Amendment filed on 6/30/2021.
Claims 1, 8, 13 - 16, and 18-19 are pending.
Response to Arguments
Applicant’s arguments with respect to previous 35. U.S.C 102 rejection have been fully considered.  Applicant’s amendments to claim 1 changes the scope of the claims and necessitates new grounds of rejection. 
Examiner acknowledges applicants response to 35 U.S.C 112(b) rejections presented in the prior office action and withdraws the rejections.  However upon further search and consideration, the arguments are not persuasive and the amended claims are rejected as discussed in the current office action below.    
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 8, 11-16, and 18-19, are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Bor (WO 2012178054 – cited in previous action).

Regarding Claims 1 and 12, Bor teaches an ophthalmic surgical laser system (Fig1 – Laser System, Para 44-45) comprising : 
a laser delivery system for delivering a pulsed laser beam to a target in a subject’s eye (Fig 1, Para 6-9, therapy applied to eye by laser), 
a mirror positioned to transmit at least a portion of collected plasma light of the pulsed laser beam, the plasma light being generated in the eye by the pulsed laser beam when it photoalters tissues of the eye by plasma medicated photoablation with generates a plasma; (Fig. 6A with multiple mirrors (612, 608), including an unlabeled one beneath element 600 which are positioned to transmit light reflected from the surgical laser; paragraphs 88, 89 and 91, which gives further detail to the mirrors, the reflected light is being interpreted as plasma light);
 a detector( i.e. camera); a lens positioned to focus the transmitted collected plasma light onto the detector (Fig. 6, lens 606, Camera 602; paragraph 88, light reflected back to camera through lens); and 
a Z-position encoder operatively coupled to the detector (Paragraphs 92 and 93, camera  has a z-position encoder operatively coupled to it since it performs depth detection function)  and 
a processor coupled to the laser delivery system, the Z- position encoder and the detector, wherein the processor is configured to control the Z-position encoder and the detector to determine current location of photoablation in the subject’s eye based on the collected plasma light detected by the detector (Para 40, scanning/therapy delivered at the same time, Para 49-50, use of computer processor to run laser system), to identify which tissue of the eye is at the current location of photoablation, and to control the laser delivery system to stop delivering the pulsed laser beam in 

Regarding Claims 8 and 19, Bor discloses wherein the focused collected light indicates whether the current location of photoablation has reached at least one of an aqueous humor, a lens capsule and a lens of the subject's eye (Paragraph 90, color, shape and intensity detected by detector differs whether the reflected light is from the humor, lens capsule or lens). 

Regarding Claims 13-15, Bor discloses wherein the detector is a charge-coupled device (CCD), photodiode and quadrant detector respectively (Paragraph 88, camera may be a CCD camera, photodiode or quadrant detector).

Regarding Claim 16, Bor discloses wherein the mirror has a 10% or less transmission rate (Paragraph 89, mirror having 10% or less transmission rate).

Regarding Claim 18, Bor discloses wherein the collected light focused on the detector includes at least one of color, shape and intensity (Paragraph 90, collected reflected light includes color, shape and intensity).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6, 8, 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8 of U.S. Patent No.10, 568, 764. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are ophthalmic .
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792